Gary s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 24, 2015

                                    No. 04-15-00041-CV

                          TEMPLETON MORTGAGE CORP.,
                                   Appellant

                                             v.

                                     Gary POENISCH,
                                         Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 10-422-A
                       Honorable N. Keith Williams, Judge Presiding


                                      ORDER
      Appellee’s second motion for extension of time is GRANTED. Appellee’s brief is due on
August 21, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court